Citation Nr: 1205803	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  05-28 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus including a total rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967 including service in the Republic of Vietnam. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a 20 percent rating for diabetes mellitus and denied a total rating based on individual unemployability.  

In December 2005, the RO granted service connection and the following ratings for peripheral neuropathy secondary to diabetes mellitus: upper extremities separately  rated as 30 and 20 percent disabling effective in November 2003; and lower extremities separately rated as 10 percent each effective in July 2004.  

In September 2009, the RO granted increased ratings for peripheral neuropathy of the lower extremities of 20 percent each effective in May 2007.  

In March 2010, the Board denied an initial or staged rating in excess of 20 percent for diabetes mellitus.  The Veteran appealed the decision to the U.S. Court of Appeals for Veteran's Claims (Court).  In January 2011, the Court vacated the decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand.  

In May 2011, the Board remanded the appeal to comply with the instructions, to obtain a current medical examination, and for the RO to consider new evidence submitted by the Veteran.  In the introduction, the Board referred the issue of a total rating based on individual unemployability to the RO for initial consideration.  The Veteran appealed the preliminary remand order to the Court.  In October 2011, the Court vacated the portion of the introduction in the remand regarding the referral of the total rating issue and remanded the appeal for compliance with a second Joint Motion for Remand.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO.  


REMAND

As a preliminary matter, the record shows that the Veteran was born in November 1943 and is now 78 years of age.  Accordingly, on its own motion, the Board grants advancement on the docket.  38 C.F.R. § 20.900 (c) (2011).  

In September 2003, the Veteran submitted a claim for service connection for diabetes mellitus and for a total rating based on individual unemployability.  Service treatment records showed that the Veteran served in the Republic of Vietnam in 1966 and is presumed to have been exposed to herbicides.  

In November 2003, a VA physician noted the Veteran's reports of service in Vietnam as an Army truck driver and post-service work as a driver and supervisor in a motor vehicles department for the U.S. Postal Service.  The Veteran accepted regular retirement and worked in the private sector as a truck driver until January 2003.  The Veteran reported that he had first been diagnosed with type II diabetes in 1986 or 1987 and required treatment with insulin starting in January 2003.   Federal transportation regulations preclude the issuance of a commercial vehicle operating license to individuals with diabetes that requires treatment with insulin.  The Veteran reported continued daily insulin injections and oral medication but denied following any diet or exercise regimen.  He reported one episode of hypoglycemia earlier in 2003 but had never been hospitalized.  He reported loss of weight for several months following in the initiation of insulin treatment and symptoms of numbness and burning of the right hand constantly and of the left hand intermittently.  He  denied any lower extremity symptoms.  The physician diagnosed diabetes mellitus under good control and concluded that the Veteran could not perform strenuous activities or drive trucks because of the use of insulin and hypoglycemia but could perform a sedentary type of job. 

In May 2004, the RO granted service connection and a 20 percent rating for diabetes but denied a total rating based on individual unemployability.  In an August 2004 notice of disagreement, the Veteran noted that his rating for diabetes should have included consideration of peripheral neuropathy of his hands, erectile dysfunction, hypertension, and a skin disorder.  He reported that he lost consciousness on two occasions.  On one occasion, he fell at home and was treated by paramedics but was not admitted to a hospital.  The Veteran did not express disagreement with the denial of a total rating based on unemployability or provide any lay or medical evidence that he was unable to perform any form of employment other than commercial truck driving.   

Subsequent development includes lay and medical evidence from the Veteran, a private endocrinologist and neurologist, VA examinations and outpatient treatment records, and an evaluation by a private vocational consultant.  

Regarding symptoms and treatment for the underlying diabetes, in October 2004, the Veteran reported to a VA examiner that he had recently experienced three episodes of hypoglycemia but did not report that he received any immediate treatment other than consuming fruit juice.  The record showed that he was advised not to participate in strenuous activity but in September 2006 he was treated after a fall from a ladder while attempting to repair a skylight on his home.  In a May 2008 statement, the Veteran reported that he had difficulty with trouser zippers and removing the gas cap on his lawn mower, but also noted that he was able to mow the lawn but experienced hand burning and numbness in the evening after doing so.  He also reported occasionally being unable to hold objects including a cigarette.  The Veteran was advised to adhere to a restricted diet but there is no evidence after 2003 of a loss of weight.  The Veteran is a heavy smoker and informed his physician in November 2006 that he had no desire to quit.  The Veteran has been prescribed twice daily insulin injections for the entire period of time covered by the appeal.  The Veteran underwent nerve conduction and electromyeogram studies in September 2004 and February 2006.  The Veteran is able to neatly handwrite multiple page statements.  The record showed that the Veteran was also diagnosed with myocardial ischemia in 2002, emphysema in 2005, and degenerative disc disease of the lumbar spine and bilateral carpal tunnel syndrome in 2006.  

The record contains a number of assessments of the Veteran's capacity for physical activity.  As noted above, in November 2003, an examiner noted that the Veteran should not engage in strenuous activity or drive commercial trucks but that he could perform sedentary work.  In December 2004, a private neurologist noted some upper extremity muscle atrophy (4 on a scale of 1-5) and decreased tone but no loss of strength.  The neurologist advised exercises for the back but concluded that the Veteran was not capable of lifting or repetitive hand and wrist movements and thus was "physically disabled."  In October 2005, a VA physician noted some reduction of upper and lower extremity reflexes but with no loss of strength.  There was decreased sensory response in the lower extremities, and the Veteran walked slowly but steadily without support devices.  In March 2007, the Veteran submitted "physician's questionnaires" from his endocrinologist and neurologist.  The forms asked the responder to check boxes next to pre-printed rating criteria for diabetes from 38 C.F.R. § 4.119, Diagnostic Code 7913.  The endocrinologist checked the box for 100 percent disability without comment.  The neurologist checked the box for 10 percent disability noting that the cause was degenerative disease, diabetic neuropathy, and carpal tunnel syndrome.  The most recent private treatment record is from the neurologist in March 2008 in which he noted that the insulin had been increased over the past 2 to 4 years, that the neuropathy symptoms had increased, and that the Veteran was experiencing occasional ("3x/week") hypoglycemic episodes.  

In the most recent VA examinations in May and July 2008, VA physicians noted the Veteran's reports of increased burning reduced mobility of the hands. However, the Veteran also reported blackout episodes associated with shortness of breath.  The Veteran reported numbness of the feet, and the physician noted a wide and slow gait but no use of support devices.  There was some loss of reflex in the upper and lower extremities and slight atrophy of muscles of the hands but no loss of strength or tone.  The physicians characterized the peripheral neuropathy as moderately severe.  

In March 2011, a private vocational consultant (non-physician) noted that he reviewed the entire claims file and conducted a telephone interview with the Veteran.  The consultant summarized some of the private and medical examination reports from 2003 to 2008 commenting on the reports by the Veteran, observations by examiners, and diagnostic studies of peripheral neuropathy but not diabetes treatment.  He specifically cited the December 2004 observation by the private neurologist that the Veteran was not capable of lifting or repetitive hand and wrist movements but did not address the concurrent diagnoses of lumbar spine disease and carpal tunnel syndrome.  The consultant specifically cited the November 2003 VA examiners opinion that the Veteran could not do strenuous work or drive commercial trucks but did not comment on the concurrent observation that the Veteran could perform sedentary work.  The consultant noted that in the telephone conversation, the Veteran reported that he was homebound except that he could drive short distances for medical appointments and errands that he had difficulty grasping and dropped objects and that he was easily fatigued when standing for prolonged periods of time.  The consultant did not perform an examination and made no clinical observations.  The consultant concluded that the Veteran retired early at age 63 because of an inability to be on his feet or use his hands for a prolonged period of time including the use of a computer keyboard.  The Veteran was born in 1943 so that the early retirement would have been in 2006, and the record does not show that these symptoms were present in 2003.  Nevertheless, the consultant concluded that the Veteran was unable to secure or follow substantially gainful employment since January 2003.  

The Board concludes that the lay and medical evidence of record is not current and is inconsistent regarding the nature, degree, and compliance with the treatment regimen including restriction of activities required for control of diabetes and the degree of functional incapacity imposed by diabetes and the secondary service-connected peripheral neuropathy of the upper and lower extremities.  Examiners advised no strenuous activity, but the Veteran was able to mow his lawn and climb on his roof.  The Veteran reported that he was unable to grasp objects tightly but examiners noted no loss of muscle strength until some hand atrophy in 2008.  The Veteran is able to drive an automobile and does not use support devices for ambulation.  The consultant concluded that the Veteran is unable to stand for prolonged periods but did not address the degenerative disease of the lumbar spine or myocardial ischemia.  It is not clear how the limitations in prolonged standing preclude all forms of employment.  The consultant concluded without physical examination that the Veteran was unable to use a keyboard but did not address the diagnosis of severe carpal tunnel syndrome.  

Therefore, in order to obtain a complete picture of the Veteran's current diabetes treatment regimen, current physical limitations, and a medical review of the record considering all favorable and unfavorable historical observations and diagnoses, additional examinations and treatment records are necessary to decide the claim .  38 C.F.R. § 3.159 (c) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran authorization to obtain clinical records of treatment from his primary care, endocrinologist, and neurologist since March 2008.  If authorized, request treatment records for all disorders and associate any records received with the claims file.  

2.  Request all records of VA medical care since March 2008 and associate any records received with the claims file. 

3.  Then, schedule the Veteran for a VA examination by an appropriate physician for symptoms and treatment of diabetes.  Request that the physician review the claims file and note the review in the examination report.  

a.  Request that the physician assess the severity of the disease and describe the prescribed treatment regimen including the frequency of daily insulin injections, diet restrictions and compliance, activity restrictions and compliance, and frequency and medical care associated with any episodes of ketoacidosis or hypoglycemic reactions.  

b.  Relevant to restriction of activities, request that the physician provide examples of the types of daily and occupational activity that the Veteran should not or is not capable of performing because of the underlying diabetes and presumed compliance with prescribed treatment but not because of spinal or cardiovascular disease.  

c. Request that the physician provide an opinion whether the underlying diabetes precludes all forms of substantially gainful employment including occupations requiring use of the hands in writing, business machine keyboard operation, telephone use, vehicle operation, or handling documents or money and, based on a review of the medical reports of record, at what point in the history did that occur.  

4.  Schedule the Veteran for a VA examination by a neurologist.  Request that the neurologist review the claims file and note the review in an examination report. 

a.  Request that the neurologist provide an evaluation of the Veteran's upper and lower extremity peripheral neuropathy including performance of any medically indicated diagnostic testing. 

b.  Request that the neurologist clinically observe the Veteran's upper and lower extremity functional capacity and provide an opinion on the level of  physical impairment imposed by the neuropathy including examples of occupational and daily activities that the Veteran is unable to perform such as holding dishware, using hand tools, operating business machine keyboards, telephone use, operating a motor vehicle, handling documents or money, and any mobility limitations.  Request that the neurologist distinguish, if possible, the limiting effects of peripheral neuropathy from those imposed by other disorders such as carpal tunnel syndrome, degenerative disease of the lumbar spine, and cardiovascular disorders.  

c.  Request that the neurologist provide an opinion whether the Veteran is currently precluded from all forms of substantially gainful employment as a result of his upper and lower extremity neuropathy, and if so based on a review of the medical reports of record, at what point in the history did that occur.  

5.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for an initial or staged rating in excess of  rating in excess of 20 percent for diabetes mellitus and for a total rating based on individual unemployability.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


